Citation Nr: 1041013	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-06 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a service connection claim for a low back disability.

2.  Whether new and material evidence has been received to reopen 
a service connection claim for a right foot and heel disability.

3.  Whether new and material evidence has been received to reopen 
a service connection claim for a bilateral knee disability.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to service connection for a bilateral hip 
disability.

6.  Entitlement to service connection for a right elbow 
disability.

7.  Entitlement to service connection for a cervical spine 
disability.

8.  Entitlement to service connection for pseudofolliculitis 
barbae. 

9.  Entitlement to service connection for hemorrhoids.  

10.  Entitlement to service connection for erectile dysfunction.  

11.  Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 
1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

According to VA medical treatment records, the Veteran has been 
awarded Social Security Disability benefits.  Review of the 
record indicates that these Social Security Administration (SSA) 
records have not been associated with the claims file, and are 
possibly relevant to the Veteran's pending claims.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Accordingly, an attempt must be made to 
obtain such records.  38 C.F.R. § 3.159(c)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and request all 
pertinent documentation pertaining to any 
claim for disability benefits by the Veteran, 
including any medical records that SSA 
possesses regarding the Veteran.  These 
records should be associated with the claims 
file.  Any negative response must be 
documented in the claims folder.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant a full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record is 
returned to the Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

